IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0405
                             Filed February 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAHMAL ANTHONY CAVIL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Defendant challenges his sentences for possession of a controlled

substance (methamphetamine), third offense, and assault while displaying a

dangerous weapon. AFFIRMED.



      Jamie F. Deremiah of Flanagan Law Group, PLLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                          2


McDONALD, Judge.

       Jahmal Cavil pleaded guilty to possession of a controlled substance

(methamphetamine), third offense, and assault while displaying a dangerous

weapon. Under the terms of the parties’ plea agreement, the sentences were to

be consecutive but the defendant was free to argue for a probationary sentence

and the prosecutor was free to argue for incarceration. The matter came on for a

sentencing hearing. The district court reviewed the presentence investigation

report, heard the arguments of counsel, and received the defendant’s allocution.

The district court sentenced Cavil to an indeterminate term of incarceration not to

exceed seven years and explained the reasons for the same. On appeal, Cavil

contends the district court abused its discretion in imposing sentence.

       We review a sentence within the statutory limits for an abuse of discretion.

See State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015). We will find an abuse of

discretion only when the grounds for a decision were clearly unreasonable or

clearly untenable. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

       In imposing sentence, the district court should consider all information

pertinent to the sentencing decision, including, but not limited to, “the nature of the

offense, the attending circumstances, defendant’s age, character and propensities

and chances of his [or her] reform.” State v. August, 589 N.W.2d 740, 744 (Iowa

1999) (quoting State v. Hildebrand, 280 N.W.2d 393, 396 (Iowa 1979)). In this

case, the record reflects the district court considered pertinent information and did

not consider any improper information in imposing sentence on the defendant.

       Cavil does not dispute the district court considered relevant information and

did not consider irrelevant information. Instead, Cavil seems to contend the district
                                         3


court abused its discretion merely because it imposed a different sentence than

the one for which Cavil argued. We disagree. The district court is allowed to

operate “according to the dictates of [its] own conscience.” Formaro, 638 N.W.2d

at 725. “While the defendant may wish the district court would have reached a

different result in considering the relevant sentencing factors, mere disagreement

with the court’s sentencing decision is not a ground for relief.” State v. Worby, No.

17-1832, 2018 WL 4360995, at *1 (Iowa Ct. App. Sept. 12, 2018).

       Cavil has failed to establish the district court abused its discretion in

imposing sentence. We affirm the defendant’s sentence.

       AFFIRMED.